Citation Nr: 1546383	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-28 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for hemorrhoids.

2. Entitlement to an initial evaluation in excess of 10 percent as of July 12, 2012, for chondromalacia patella of the knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.  

During the pendency of this appeal, the Veteran's disability evaluation for his service-connected left knee disability was increased to 10 percent in an August 2012 rating decision, effective as of July 12, 2012.  Since this grant did not constitute a full grant of the benefits sought on appeal this claim remains in appellate status.  AB v Brown, 6 Vet App 35, 39 (1993).  

This appeal originally encompassed claims of entitlement to service connection for gastroesophageal reflux disease (GERD), chest pain, and a pulled biceps femoris tendon of the right thigh, and entitlement to an initial compensable evaluation for chondromalacia patella of the left knee, prior to July 12, 2012.  The claim for service connection for GERD was granted in a May 2013 rating decision.  In a July 2014 Board decision, the Board denied the Veteran an initial compensable rating for the left knee, prior to July 12, 2012.  An April 2015 rating decision granted service connection for coronary artery disease, encompassing the Veteran's complaint of chest pain, and chronic right hamstring pain, encompassing the Veteran's complaint of a pulled biceps femoris tendon of the right thigh.  Therefore, none of these claims are currently in appellate status, and are not before the Board.  Because the Board bifurcated the Veteran's claim for a staged rating and denied the Veteran an increased rating prior to July 12, 2012, the Board in this instance will consider only whether the Veteran is entitled to an increased rating from July 12, 2012 onward.

The Veteran testified at a videoconference hearing in March 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial compensable evaluation for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's left knee disability picture as of July 12, 2012 approximates painful limitation of motion with some functional loss due to pain, disturbance of locomotion, and interference with sitting and standing, along with the popping, catching, clicking, and giving way of the Veteran's knee.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260 for chondromalacia of the left knee as of July 12, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

2. The criteria for an additional disability rating of 10 percent, but no higher, under Diagnostic Code 5257 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257(2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, letters dated in October 2005 and May 2006, as well as a Vazquez-Flores letter in June 2008, satisfied the duty to notify provisions with regard to the Veteran's claim.  The Veteran alleges no prejudice or notice deficiency during the adjudication of his claim.

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained.  The Veteran's Social Security records could not be obtained by the RO; however, the RO informed the Veteran of such in a March 2013 letter and gave the Veteran the opportunity to supplement the record.  The Veteran was not prejudiced by the lack of records.  The Veteran has an outstanding request for records, addressed in the remand portion of this decision, but the records are requested for a time period outside of July 12, 2012; because of this, the Board may proceed with deciding the Veteran's left knee disability claim.

In September 2013, the Board remanded this matter to the RO to schedule the Veteran for a personal hearing before a member of the Board.  A hearing was scheduled, and the Veteran testified before the undersigned in March 2014.  The hearing focused on the elements necessary to substantiate an increased rating claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show increased severity of his symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In July 2014, the Board remanded this matter a second time, in pertinent part in order to obtain outpatient VA treatment records after August 2012, and in order to afford the Veteran a new examination to note the Veteran's current functional impact to the left knee.  The Veteran's VA treatment records from after August 2012 were associated with the Veteran's claims file.

The VA examination in August 2014, which was responsive to the July 2014 Board remand, and a second VA examination from July 2012 are both adequate for adjudication purposes.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his left knee disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board is satisfied that there was substantial compliance with its previous remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In July 2012, the Veteran underwent a VA examination.  The Veteran was diagnosed with chondromalacia patella and degenerative joint disease of the left knee, and the examiner noted that the Veteran complained of increased daily pain, stiffness, and decreased range of motion.  The examiner also indicated that the Veteran did not complain of flare-ups of the knee.

The Veteran's left knee flexion was 135 degrees, with objective evidence of painful motion beginning at 90 degrees, and his extension was 0 degrees, with objective evidence of painful motion beginning at 0 degrees.  After repetitive testing, the Veteran's flexion remained 135 degrees, with extension of 0 degrees.  The examiner noted that the Veteran had the additional functional loss of less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran also had tenderness to palpation along the joint line.  His strength on extension and flexion were both 5/5, and his Lachman test, posterior drawer test, and medial-lateral instability were all normal.  The examiner noted no evidence or history of recurrent patellar subluxation or dislocation, shin splints, or meniscal conditions or surgery.  The Veteran also did not use assistive devices.  The examiner opined that the Veteran's knee impacted his ability to work, and noted that the Veteran's current degenerative joint disease was likely a result of his chondromalacia patella.

In a December 2012 treatment note, the Veteran described pain, aching, and cramping in his leg and low back, which was worse upon movement, standing and walking, and sitting, and assigned his pain a 7 on a 10 point scale.

In a September 2013 treatment note for physical therapy for the Veteran's back, the Veteran's doctor noted that the Veteran had functional limitations on prolonged sitting and bending forward.  He also noted use of a cane.

In August 2014, the Veteran underwent another VA examination.  The examiner diagnosed chondromalacia patella and degenerative joint disease of the left knee.  He noted that the Veteran had anterior left knee pain, chronically and daily, which increased with standing, stairs, and walking.  The Veteran used a cane.

The Veteran's left knee flexion was 90 degrees, with objective evidence of painful motion beginning at 80 degrees.  The Veteran's extension was 0 degrees, with objective evidence of painful motion beginning at 0 degrees.  After repetitive use testing, the Veteran's flexion was 90 degrees and extension was 0 degrees.  The examiner noted additional functional impairment of the knee in the form of less movement than normal, pain on movement, disturbance of locomotion, and interference with standing.  The Veteran also had pain on palpation of the joint line.

The Veteran's muscle strength was 5/5 on both flexion and extension, and his Lachman test, posterior drawer test, and medial-lateral instability were normal.  There was no evidence of patellar subluxation or dislocation, shin splints, or meniscal condition or surgery.  The examiner opined that the Veteran's knee impacted his ability to work because he was unable to stand and walk for prolonged periods.  The examiner also opined that the Veteran's degenerative joint disease was less likely than not a result of his chondromalacia patella, but that all of the disability noted in the examination was a result of the chondromalacia patella.

In September 2014 treatment notes, the Veteran reported worsening knee pain, attributing it to weight gain, and indicated that his knees occasionally got numb.  The Veteran also reported three falls, though was not sure if the fall was secondary to his knees giving out or his leg numbness.  An x-ray showed degenerative changes in both knee joints, with the narrowed joint space more prominent on the left.  The Veteran's pain was rated 8 on a 10 point scale, fluctuating to a 10 first thing in the morning.  The Veteran noted popping, catching, grating, and giving way of his knee, though did not specify which knee.  The Veteran did specify that he had clicking in the left knee.  He also indicated stiffness.  The Veteran's flexion was 120 degrees, with extension of 5 degrees.  He had tenderness to palpation and hyposensitive sensation of the upper left leg.

The Veteran's current condition is rated at 10 percent under Diagnostic Code 5299-5260.  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, was the service-connected disorder, and limitation of flexion, under Diagnostic Code 5260, was a residual condition.

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  38 C.F.R. § 4.71a (2015).  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2015).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a (2015).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2015). 

As described above, the Veteran's range of motion was 0 to 135 degrees, with painful motion beginning at 90 degrees, in July 2012.  In August 2014, the Veteran's range of motion was from 0 to 90 degrees, with painful motion beginning at 80 degrees.  In September 2014, the Veteran's range of motion was 5 to 120 degrees, with no measurement for painful motion.  Both of these are within the noncompensable rating criteria.  However, because the Veteran shows objective evidence of painful motion, he is entitled to a minimum 10 percent rating.  See 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint).

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, and assuming that the Veteran's flexion ended at 80 degrees and extension ended at 5 degrees, his limitation of flexion is not limited to 45 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5260, and his limitation of extension is not limited to 10 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5261. 

The Veteran has advanced competent, credible lay assertions of left knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  Furthermore, objective evidence of painful motion was considered when assigning the Veteran's current 10 percent rating. 

The Board must consider other potentially applicable Diagnostic Codes for the evaluation of the Veteran's post anterior cruciate ligament reconstruction of the left knee. 

In the absence of  limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2015).  

The Veteran does have a diagnosis of arthritis; however, the VA examiners' opinions conflict as to whether the Veteran's current arthritis is related to his service-connected chondromalacia patella. Even assuming, however, arthritis is part of the Veteran's service-connected left knee disability, such does not involve two or more major joints.   38 C.F.R. § 4.45(f) (2015).  Further, a veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another Diagnostic Code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App 484, 488 (2014).  In this case, the Veteran's 10 percent rating under Diagnostic Code 5260 already contemplates painful motion and to assign a rating under Diagnostic Code 5003 would constitute pyramiding.  38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  For these reasons, and because of the conflicting evidence of the relationship between the Veteran's arthritis and his service-connected condition, Diagnostic Code 5003 is not more favorable to the Veteran.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2015).  The criteria in Diagnostic Code 5257 are based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Neither VA examiner found instability or subluxation of the left knee; however, the findings of the Veteran's September 2014 treatment records indicated that the Veteran had incidents of grinding, clicking, and giving way, and that the Veteran reported three falls.  This evidence indicates slight recurrent subluxation or instability, giving the Veteran an additional 10 percent rating.

Under Diagnostic Code 5258, dislocation of the semilunar cartilage, a 20 percent evaluation is warranted for frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a (2015).  Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).  Both VA examinations indicated no tears, injuries, or surgeries to the meniscus; therefore Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability picture.

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, there is no malunion or nonunion of the tibia and fibula, and there is no genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2015); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

III. Extraschedular Rating

With respect to an extraschedular rating under 38 C.F.R. § 3.321(b), the applicable rating criteria adequately contemplate the manifestations of the Veteran's painful limitation of motion with some functional loss due to the factors set forth in DeLuca, along with the popping, catching, clicking, and giving way of the Veteran's knee.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability.  See 38 C.F.R. § 4.1 (2015).  

The Veteran's treatment records did indicate loss of sensation to the leg, which is not contemplated under the rating criteria for the knee.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2015).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

The record reflects that the Veteran has not required frequent hospitalizations for his partial loss of sensation to the leg. Although the record reflects that his left knee disability impacts his occupational functioning, that impact is contemplated by his schedular disability evaluations. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  There is no additional impact to his occupational functioning from the partial loss of sensation to the Veteran's upper thigh.

Aside from the claim of partial loss of sensation, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's left knee disability, alone of in conjunction with his other service-connected disabilities, has caused unemployability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial evaluation in excess of 10 percent as of July 12, 2012, for chondromalacia patella of the knee is denied.

An additional evaluation of 10 percent, but no higher, for chondromalacia patella of the knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

In March 2013, the Veteran submitted a VA Form 21-4142, requesting medical records from the Department of Criminal Justice during his period of incarceration, from 1992 to 2012.  A review of the record indicates that this request has not been addressed.  The case is remanded to afford the Veteran the opportunity to seek these records.  See 38 U.S.C.A. § 5103A (b) (West 2014); 38 C.F.R. § 19.9 (2015); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records from his time in incarceration.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his hemorrhoids.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


